Title: From Benjamin Franklin to Landais, 28 April 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir,
Passy April 28th. 1779.
Being arrived at L’Orient agreable to the Orders I sent you when at Nantes, you are to join Capt. Jones, put yourself and ship under his Command as your senior Officer, proceed with him on the Cruize he is about to make, and obey his Orders untill your Return to France. I heartily wish you Success, both with Regard to Profit and Honour, being with great Esteem. Sir Your most obedient & most humble Servant
(signed) B. Franklin
Copy of a Letter to the honble Capt. Landais
